Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .
Status of Claims
This communication is a Final Office action in response to communications received on 10/18/2022. Claims 1-2, 5, 7-9, and 12 have been amended. Claims 1-12 are currently pending and have been addressed below.
Response to Amendment	
With respect to the claim objections, the objections are withdrawn in light of the amendments.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6 are directed to a method (i.e. a process). Claims 7-11 are directed to a system (i.e. a machine). Claim 12 is directed to a non-transitory computer program product (i.e. an article of manufacture). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims recite: A method for promoting a tutor on an educational platform in real time, the method comprises: receiving a tutor profile from a tutor on an educational platform, wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor, and wherein the set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, and a time preference from the tutor; randomly assigning a question to the tutor in real time, wherein the question is received from a student belonging to a second cohort of students, and wherein the question is related to the subject of interest and the topic of interest of the tutor; receiving an answer to the question from the tutor, wherein the answer is received in at least a textual form, an audio form, and an audio-visual form; analyzing the answer, wherein the answer is analyzed based on a plurality of parameters comprising an accuracy of the answer, a type of the answer, a time taken by the tutor to answer, a number of questions assigned to a number of questions answered ratio, and a language used in the answer by the tutor; requesting feedback about the tutor from the student of the second cohort of students, wherein the feedback is based on the plurality of parameters related to the answers received from the tutor; evaluating the tutor based on the plurality of parameters and the feedback received, wherein the tutor is evaluated by comparing the feedback with an average feedback received by an expert tutor, and comparing the time taken by the tutor to answer with an average time taken by the expert tutor to answer the question, and wherein the expert tutor is assigned to the second cohort of students; and promoting the tutor on the educational platform for a group coaching of the students based on the evaluation and the feedback received from the student belonging to the second cohort of the students, wherein the group coaching comprises the first cohort of students and the second cohort of students.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss evaluating the tutor based on the performance of the tutor, including feedback received from students, questions and answers, comparing the tutor to an expert tutor, and promoting the tutor, which is a clear business relations and interactions between people, and one of certain methods of organizing human activity.
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “receiving a tutor profile… wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor”, “randomly assigning a question to the tutor, wherein the question is received from a student belonging to a second cohort of students”, “receiving an answer to the question from the tutor”, “analyzing the answer, wherein the answer is analyzed based on a plurality of parameters comprising an accuracy of the answer, a type of the answer, a time taken by the tutor to answer, a number of questions assigned to a number of questions answered ratio, and a language used in the answer by the tutor”, “requesting feedback about the tutor from the student of the second cohort of students, wherein the feedback is based on the plurality of parameters related to the answers received from the tutor”, “evaluating the tutor based on the plurality of parameters and the feedback received, wherein the tutor is evaluated by comparing the feedback with an average feedback received by an expert tutor”, “comparing the time taken by the tutor to answer with an average time taken by the expert tutor to answer the question, and wherein the expert tutor is assigned to the second cohort of students”). These limitations describe concepts performed in the human mind as mental processes because the steps of receiving, assigning, analyzing, evaluating, and comparing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)).	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mental processes, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a processor, a machine learning model, deep learning algorithms, a memory, and a non-transitory computer readable storage medium. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing and machine learning, see MPEP 2106.05(h)). With respect to the machine learning model and deep learning algorithms, no specific algorithms are claimed.	The “receiving a tutor profile from a tutor on a platform, wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor, and wherein the set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, and a time preference from the tutor”, “receiving an answer to the question from the tutor”, “requesting feedback about the tutor from the student of the second cohort of students, wherein the feedback is based on the plurality of parameters related to the answers received from the tutor”, limitations describe data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claims 2-6, and 8-11 add additional limitations, for example: (claim 2), generating a performance report of the tutor over a period of time on the educational platform, wherein the performance report is generated using the deep learning algorithms, and wherein the performance report is based upon an efficiency of the tutor, a teaching approach, a response time of the tutor, a consistency of rating, availability, answering ability, the feedback, and results achieved by the students in the cohort allocated to the tutor; and changing a cohort of the tutor, wherein the cohort comprises a plurality of student enrolled on the educational platform, and wherein the change is dependent on the feedback and a performance of the students in the cohort, (claim 3) categorizing the tutor as a novice tutor, an experienced tutor, and an expert tutor based upon the feedback received from the first cohort of students and the second cohort of students; and dynamically changing the category of the tutor on basis of the analysis of the tutor in real time, wherein the analysis is based upon the performance report of the tutor, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicant’s specification Figure 1, para 0062, recites “the method for promoting a tutor on a platform in real time can be implemented in any suitable hardware, software, firmware, or combination thereof.” The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.	Furthermore, dependent claims 2-6, and 8-11 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example: (claim 2), generating a performance report of the tutor over a period of time on the educational platform, wherein the performance report is generated using the deep learning algorithms, and wherein the performance report is based upon an efficiency of the tutor, a teaching approach, a response time of the tutor, a consistency of rating, availability, answering ability, the feedback, and results achieved by the students in the cohort allocated to the tutor; and changing a cohort of the tutor, wherein the cohort comprises a plurality of student enrolled on the educational platform, and wherein the change is dependent on the feedback and a performance of the students in the cohort, (claim 3) categorizing the tutor as a novice tutor, an experienced tutor, and an expert tutor based upon the feedback received from the first cohort of students and the second cohort of students; and dynamically changing the category of the tutor on basis of the analysis of the tutor in real time, wherein the analysis is based upon the performance report of the tutor. These limitations merely provide further transmitting, analyzing, receiving and associating information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: receiving, analyzing, processing and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodson (US 6,789,047 B1), hereinafter “Woodson”, over Almassizadeh et al. (US 2018/0301048 A1), hereinafter “Almassizadeh”, over Miller (US 2020/0302296 A1), hereinafter “Miller”.

Regarding Claim 1, Woodson teaches a method for promoting a tutor on an educational platform in real time, the method comprises: (Woodson, Abstract. Woodson, Col 13, lines 11-13, teaches the method and system of the invention is well suited for promoting an educational environment in which an instructor is held accountable for his or her performance. Woodson, Col 7, lines 28-33, teaches the performance component may be positive to represent a bonus for superior or above average performance of the instructor. The pay may be structured to promote the status of the instructor. Woodson, Figure 1, teaches computing environment; Col 1, lines 49-52, teaches processor and databases);
randomly assigning, by the processor, a question to the tutor in real time wherein the question is received from a student belonging to a second cohort of students, and wherein the question is related to the subject of interest and the topic of interest of the tutor; receiving, by the processor, an answer to the question from the tutor, wherein the answer is received in at least a textual form, an audio form, and an audio-visual form; (Woodson, Col 3, lines 1-9, teaches monitored communications. The performance data refers to raw presentation data (e.g., textual, multimedia, audio or visual data concerning the course), samples of communications, or excerpts of communications between an instructor and one or more students in a particular electronic course; Col 9, lines 14-15, teaches question by the student; Col 10, lines 8-12, teaches questions of students; Col 10, lines 45-50, teaches student to instructor interactions in real time.);	wherein the answer is analyzed based on a plurality of parameters comprising an accuracy of the answer, a type of the answer, a time taken by the tutor to answer, a number of questions assigned to a number of questions answered ratio, …; (Woodson, Col 3, lines 1-9, teaches indicating the effectiveness of the teaching of the instructor; Col 10, lines 8-14, teaches evaluate the quality of the instructor's feedback to see if the instructor's comments are objective; Col 4, lines 40-59, teaches different parameters to analyze communications between student and instructor including tracking a student communication date; Col 9, lines 5-15, teaches an analysis of discussion between students and instructors; quality of deliverable feedback (Examiner notes is answers) by the instructor to student on questions submitted; Figure 3, element 84, teaches instructor response time; Col 8, lines 45-55, teaches quantitative measurements);
requesting, by the processor, a feedback about the tutor from the student of the second cohort of students, wherein the feedback is based on the plurality of parameters related to the answers received from the tutor; (Woodson, Col 12, lines 19-20 and lines 61-65, teaches a student satisfaction rating measured on a scale and represents objective and subjective measurements);
evaluating, by the processor, the tutor based on the plurality of parameters and the feedback received …, wherein the tutor is evaluated by comparing the feedback with an average feedback received by an expert tutor, and comparing the time taken by the tutor to answer with an average time taken by the expert tutor to answer the question, and wherein the expert tutor is assigned to the second cohort of students; and (Woodson, Abstract, teaches evaluating the performance of an instructor; Claim 27, teaches evaluating performance of instructor including quantitative performance data and averaging quantitative performance data; Col 3, lines 40-52, teaches evaluative factors for performance rating of instructor including instructor response time; comparing the quantitative evaluative factor to a target performance rating (Examiner is interpreting comparing to a target performance as comparing to an expert); Further, Col 6, lines 66-67 and Col 7, lines 1-3, teaches feedback based on evaluator’s aggregated quantitative statistics);
promoting, by the processor, the tutor on the educational platform for a group coaching of the students based on the evaluation and the feedback received from the student belonging to the second cohort of the students, wherein the group coaching comprises the first cohort of students and the second cohort of students (Woodson, Abstract, teaches evaluating the performance of an instructor; Col 6, lines 66-67 and Col 7, lines 1-10, teaches feedback based on evaluator’s aggregated quantitative statistics; may reassign instructors as necessary to foster a productive educational environment; Woodson, Col 13, lines 11-13, teaches the method and system of the invention is well suited for promoting an educational environment in which an instructor is held accountable for his or her performance. Woodson, Col 7, lines 26-33, may promote the status of the instructor; Further, Woodson, Figure 2, element S26).	Woodson does not appear to explicitly teach “receiving, by a processor, a tutor profile from a tutor on an educational platform, wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor, and wherein the set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, and a time preference from the tutor;  … and a language used in the answer by the tutor”.		In the same field of endeavor, Almassizadeh teaches receiving, by a processor, a tutor profile from a tutor on a platform, wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor, and wherein the set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, and a time preference from the tutor;  … and a language used in the answer by the tutor (Almassizadeh, Abstract, teaches a database of tutor profiles; Figure 5, discloses a tutor profile on a UI with information about the tutor including education or academic information; tutor profile includes available times (time preferences);  Figure 10, teaches feedback of tutor session; Figure 28, teaches topics of interest (English, Math, Science); Figure 42, discloses a cohort of students assigned to tutor (Tutor Sarah has 4 students assigned); Figure 62, discloses an introductory video; para 0110, discloses language modes including English, Chinese, Spanish, Arabic and more; para 0005, teaches learners can browse and study many tutor profiles, rich in information, to identify a tutor that is a good match for their educational situation. Examiner notes a profile contains information about a user, the type or more specific information described in the profile does not change the system or steps being performed. Rather they merely describe the environment of use and as such are non-functional descriptive material. See MPEP 2111.05);	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Woodson with receiving, by a processor, a tutor profile from a tutor on a platform, wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor, and wherein the set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, and a time preference from the tutor;  … and a language used in the answer by the tutor as taught by Almassizadeh with the motivation for allowing E-learning for users to remotely participate in learning activities, access mentors, such as tutors, across great distances , and access learning materials at the users' convenience (Almassizadeh, para 0003).
Woodson does not appear to explicitly teach “analyzing, by the processor, the answer based on a machine learning mode … using deep learning algorithms”.		In the same field of endeavor, Miller teaches analyzing, by the processor, the answer based on a machine learning model … using deep learning algorithms (Miller, para 0113, teaches the evaluation module 304 is configured to evaluate questions and answer sets as well as individual lectures or texts for the probability that such informational content is likely to convey or evaluate proficiency in the particular field. In a further example, the evaluation module 304 is used to classify and rank the source of proficiency in a cohort of individuals possessing and not possessing proficiency. For example, a machine learning algorithm is implemented by one or more submodules to extract data from the data set or to classify the data of the dataset into one or more categories. In a particular implementation the machine learning classifier is implemented by one or more of a neural network, support vector machine, deep learning algorithm, linear or nonlinear regression algorithm, natural language processing system, Bayesian classifiers, Markov chain algorithms, deep learning algorithms or the like; para 0131, teaches an evaluation server for predictive models for optimization of educational approaches; educators (tutors) are provided in near real-time of evidence based teaching materials in response to evaluation of materials and outcomes… by applying natural language processing to questions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Woodson with analyzing, by the processor, the answer based on a machine learning model and using deep learning algorithms as taught by Miller with the motivation to have educational content models and generation of optimized content designed to enhance proficiency in a particular subject area and improve learner confidence (Miller, para 0002). The Woodson invention, now incorporating the Almassizadeh and Miller invention, has all the limitations of claim 1.

Regarding Claim 2, Woodson invention, now incorporating Almassizadeh and Miller, teaches the method as claimed in claim 1, further comprises: generating a performance report of the tutor over a period of time on the educational platform, wherein the performance report is generated … and wherein the performance report is based upon an efficiency of the tutor, a teaching approach, a response time of the tutor, a consistency of rating, availability, answering ability, the feedback, and results achieved by the students in the cohort allocated to the tutor; and (Woodson, Col 8, lines 56-67, teaches it is known to gather performance data and form or create an evaluation report of the instructor; Col 9, lines 1-3, teaches the evaluation comments accumulated during a course over time;  Woodson, Figure 3, element 84, teaches course completion rate (Examiner notes course completion is results achieved by students), Woodson, Col 9, lines 38-60, teaches evaluation report with different factors including motivates students to respond to classmate inquiries and the extent instructor injects humor and levity into the discussion (Examiner notes this is teaching approach); Woodson, Col 11, line 25, teaches instructor response time.). Further, Col 12, lines 12-14, teaches evaluative factors such as course completion rate);
changing a cohort of the tutor, wherein the cohort comprises a plurality of student enrolled on the educational platform, and wherein the change is dependent on the feedback and a performance of the students in the cohort (Woodson, Figure 3, element 84, teaches course completion rate (Examiner notes course completion is performance of students), Woodson, Col 7, lines 1-7, teaches based on feedback of assessment may support reassignment.  Miller, further demonstrates that moving students in cohorts is known in the art (para 0066)).
Woodson does not appear to explicitly teach “using the deep learning algorithms”.		In the same field of endeavor, Miller teaches using the deep learning algorithms (Miller, para 0113, teaches the evaluation module is configured to evaluate questions and answer sets as well as individual lectures or texts for the probability that such informational content is likely to convey or evaluate proficiency in the particular field. In a further example, the evaluation module 304 is used to classify and rank the source of proficiency in a cohort of individuals possessing and not possessing proficiency. For example, a machine learning algorithm is implemented by one or more submodules to extract data from the data set or to classify the data of the dataset into one or more categories. In a particular implementation the machine learning classifier is implemented by one or more of a neural network, support vector machine, deep learning algorithm, linear or nonlinear regression algorithm, natural language processing system, Bayesian classifiers, Markov chain algorithms, deep learning algorithms or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Woodson with deep learning algorithms as taught by Miller with the motivation to have educational content models and generation of optimized content designed to enhance proficiency in a particular subject area and improve learner confidence (Miller, para 0002).

Regarding Claim 3, Woodson invention, now incorporating Almassizadeh and Miller, teaches the method as claimed in claim 2, further comprises categorizing the tutor as a novice tutor, an experienced tutor, and an expert tutor based upon the feedback received from the first cohort of students and the second cohort of students; and (Woodson, Col 7, lines 26-30, discloses a negative or a positive performance of instructor; promoting status of instructor if positive;  Figure 2, teaches performance data and evaluation of instructor. Almassizadeh, para 0115, teaches tutor’s profile including experience, tutoring sessions completed, and tutor rating. Examiner notes Almassizadeh teaches the experience of the tutor which would include novice (For example, if the tutor had zero or little experience), experienced or expert, based on experience and tutoring sessions completed.);
dynamically changing the category of the tutor on basis of the analysis of the tutor in real time, wherein the analysis is based upon the performance report of the tutor (Woodson, Col 10, lines 45-47, teaches monitoring student-to-instructor interactions in real-time, and Woodson, Figure 2, teaches performance data and evaluation of instructor, including positive review and inferior review. Almassizadeh, para 0115, teaches tutor rating and experience. Examiner notes it would be obvious to change the tutor rating based on feedback, and it would be obvious to change status of tutor by promoting tutor based on evaluations, to promote an educational environment in which an instructor is held accountable for his or her performance (Woodson, Col 13, lines 11-13)).

Regarding Claim 5, Woodson invention, now incorporating Almassizadeh and Miller, teaches the method as claimed in claim 1 further comprises demoting the tutor on the educational platform from the group coaching of the students to one-to-one coaching based on the feedback received from the group coaching (Woodson, Col 7, lines 26-27, discloses a negative performance based on poor performance of instructor resulting in a penalty; Figure 2, element S26, teaches a penalty for inferior performance. Examiner notes a demotion would be a penalty).

Regarding Claim 6, Woodson invention, now incorporating Almassizadeh and Miller, teaches the method as claimed in claim 1, wherein the set of information received from the tutor is in a structured data format (Woodson, Col 12, lines 23-24, teaches data organized; Col 7, lines 64-67 and Col 8, lines 1-10, teaches storing data into tables in a relational database (Examiner notes structured data forma), Further, Almassizadeh, para 0210, teaches SQL.).

Regarding claim 7, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. 

Regarding claim 8, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise,

Regarding Claim 11, Woodson invention, now incorporating Almassizadeh and Miller, the system as claimed in claim 7, wherein one or more cohort of the students are automatically assigned to the tutor based on deep learning algorithms (Woodson, Col 2, lines 45-47, teaches students assigned to electronic course; Woodson, Col 7, lines 4-7, teaches reassignment; Miller, para 0021, teaches assigning student in cohort of students based on analysis; Miller 0113, teaches deep learning algorithms).

Regarding claim 12, the claim recites analogous limitations to claims 1 and 7 above, and is therefore rejected on the same premise. Further, Almassizadeh, para 0007, teaches non-transitory computer program product.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woodson, 
Almassizadeh, Miller, and further in view of Rock et al. (US 2011/0053133 A1), hereinafter “Rock”.

Regarding Claim 4, Woodson invention, now incorporating Almassizadeh and Miller, teaches the method as claimed in claim 1.
Yet, Woodson, Almassizadeh, and Miller do not appear to explicitly recite “wherein an audio recognition technique is used to convert the answer in the audio form to the textual form.”	In the same field of endeavor, Rock teaches wherein an audio recognition technique is used to convert the answer in the audio form to the textual form (Rock, para 0053, teaches converting speech to text.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references Woodson, Almassizadeh, and Miller with wherein an audio recognition technique is used to convert the answer in the audio form to the textual form as taught by Rock with the motivation to have techniques for enabling the observation of teachers in the classroom and the communication of real-time feedback in the teaching environment (Rock, para 0003). The Woodson, Almassizadeh and Miller invention, now incorporating the Rock invention, has all the limitations of claim 4.
Regarding claim 10, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Response to Arguments
Applicants arguments filed on 10/18/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.
Applicant remarks:
	Step 2A, Prong Two:
“Applicant believes that independent claims 1, 7 and 12 include additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, rather than an abstract idea or mental steps. Applicant respectfully submits that Claim I is not a mental process that can performed by a human mind. For example. the task of recruiting and onboarding a tutor for students of an online education platform has been known to be performed by computers, and such task is well- known to be impractical for human to perform merely in their mind or manually. 	Thus, the claims are not directed to "concepts performed in the human mind (including an observation, evaluation, judgement, opinion." (Action, page 4). Instead, the claims integrate meaningful limitations into a practical application of automatically promoting a tutor on an online education platform. Here, like in SRI International, Inc. v. Cisco Systems, Inc. (Fed. Cir. 2019)', the human mind is not meant to receive on a user interface of at online education platform…Further, claim 1 provides computer-implemented machine learning technology that automatically promotes a tutor on an online education platform without a central authority such as a human person.	Further, Applicant submits that the claims integrate the above-mentioned meaningful limitations into a practical application of promoting a tutor in an unbiased manner using fully automated solution with no human intervention or bias. Thus. the claim limitations are clearly integrated into a practical application of improving the process of promoting a tutor on a platform. 	Accordingly, Claim 1 is directed to patent eligible subject matter, at least because it reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.”
Examiner respectfully disagrees.	As an initial matter, Applicant argues the abstract grouping of mental processes under Step 2A, Prong Two. Examiner respectfully notes abstract ideas are analyzed under Step 2A: Prong One.	With respect to Applicants remarks on mental processes, Examiner notes the claims fall under both abstract groupings of certain methods of organizing human activity and mental processes. See above 101 rejection for complete analysis. With respect to Applicant’s remarks “the human mind is not meant to receive on a user interface of at online education platform”. Examiner respectfully notes, “a user interface” is not claimed. 
With respect to Applicants remarks on a practical application, Examiner has reviewed Applicants claims and specification, and has found the computing elements are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Applicant’s specification Figure 1, para 0062, recites “the method for promoting a tutor on a platform in real time can be implemented in any suitable hardware, software, firmware, or combination thereof.” The specification spells out different generic equipment and parameters that might be applied using the steps such conventional processing would entail. With respect to machine learning, a machine learning model is merely recited at a high level of generality, with no specific algorithms. The limitations 
generally link the abstract idea to a particular technological environment or field of use (Such as computing and machine learning, see MPEP 2106.05(h)). Examiner fails to see how the generic recitations of basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and mental processes and is not integrated into a practical application.
Applicant further remarks:
	Step 2B:
“Claim 1 nevertheless includes additional elements that are not well-understood, routine, conventional activity in the Field of computer technologies. 	In addition, Applicant respectfully submits that the claims as a whole amount to significantly more than the abstract idea itself. For example. as described further below, claim I recites a number of features that are not routine or conventional…	These claimed features describe a technical solution to a technical problem in the area of online distant learning and tutoring platforms where performance of the tutor needs to be continuously monitored and feedback from the students also needs to be considered while promoting the tutor. Further. these claim limitations. either individually or in combination. "are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present." 	The claims of the present application do not merely recite the performance of some human activity known from the pre-software world but yield "a result that overrides the routine and conventional sequence of events." The systems and methods of the present case remove the burden of having to gather data about all tutors enrolled for tutoring on an educational platform, attending the classes of the tutor to monitor the teaching approach of the tutor., and seeking unbiased judgement about the performance of the tutor from the students. The Applicant's claimed invention recites a specific way to automate the above process to provide a technological solution. Thus, the Applicant submits that the currently amended claim I amounts to significantly more than an abstract idea.”
Examiner respectfully disagrees.	With respect to Applicants remarks that the claims represent an inventive concept under Step 2B, Examiner respectfully disagrees. Applying the test to the claims in the application, the structural elements of the claims, which include a generic computer that performs court recognized routine and conventional computer functions when take in combination with the functional elements of a processor, a machine learning model, deep learning algorithms, a memory, and a non-transitory computer readable storage medium together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general-purpose computer). 	While the claims recite machine learning, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.
 Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Applicants arguments have been fully considered but are found unpersuasive. Examiner has updated the rejections in light of the most recent claim amendments.	
Applicant remarks:
Argument 1: The cited references do not teach or suggest "A method for promoting a tutor on an educational platform in real time, the method comprises; the method comprises: receiving a tutor profile from a tutor on an educational platform, wherein the tutor profile comprises a set of information about the tutor and a first cohort of students assigned to the tutor, and wherein the set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, and a time preference from the tutor. The Non-Final office action (NFOA) on page 1 in third paragraph from top, acknowledges the fact that Woodson does not explicitly teach the Applicant's claimed feature of "receiving a tutor profile...and a time preference (-om the tutor...". 	Almassizadeh in abstract teaches systems, media, and methods for conducting live remote online tutoring sessions using a bi-modal online tutoring application. Almassizadeh in figures 5 and 10 teaches a graphic user interface of a booking module and a learner feedback module, respectively for the learner mode. Almassizadeh in para [0110] mentions an interface provided to an individual to log in the remote tutoring session application. The application provides the individual an option to use a "learner mode" or a "tutor mode" depending on the lop-in information provided. Therefore, Almassizadeh's tutor mode only provides a billing and a payment module for the tutor to view booked tutoring sessions and payments for completed tutoring sessions. Further, about the tutor profiles, Almassizadeh mentions a database of tutor profiles, each profile comprising an average rating and availability of a tutor and browsing of the tutor profiles by the learner mode while purchasing and booking a tutoring session. 	On the other hand, the Applicant's method discloses a method for promoting a tutor on a platform in real time. The Applicant's method involves the claimed feature of "receiving a tutor profile from a tutor on a platforms" wherein the tutor profile involves a set of information about the tutor. The set of information comprises a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, an introductory video, a time preference from the tutor. 	NFOA equates Almassizadeh's tutor profile in the database of tutor profiles for learners to browse, comprising only an average rating and availability of tutor, with the Applicant's tutor profile involving the set of information received from the tutor. Further, the Applicant's set of information also involves a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, and an introductory video from the tutor, which are not taught by Almassizadeh.”
Examiner respectfully disagrees.	With respect to Applicants remarks “Almassizadeh in para [0110] mentions an interface provided to an individual to log in the remote tutoring session application. The application provides the individual an option to use a "learner mode" or a "tutor mode" depending on the lop-in information provided. Therefore, Almassizadeh's tutor mode only provides a billing and a payment module for the tutor to view booked tutoring sessions and payments for completed tutoring sessions.”, Examiner notes this is not germane to the point. Almassizadeh, para 0110, is relied on for teaching language preference (English, Chinese, Spanish, Arabic and more).	With respect to tutor profiles, which Almassizadeh is relied on for, Almassizadeh teaches in Abstract, teaches a database of tutor profiles; Figure 5, discloses a tutor profile on a user interface with information about the tutor including education or academic information; tutor profile includes available times; para 0005, teaches learners can browse and study many tutor profiles, rich in information, to identify a tutor that is a good match for their educational situation. Therefore, Applicants remarks are unpersuasive. 	Further, Applicant recites “Applicant’s method discloses a method for promoting a tutor”, and compares this to the Almassizadeh reference. Examiner respectfully notes the primary reference Woodson is relied on for promoting a tutor.	Further, with respect to Applicants remarks “a demographic information, an academic detail, a subject of interest, a topic of interest, a language preference, a preferred mode of communication, and an introductory video from the tutor, which are not taught by Almassizadeh”, Examiner respectfully disagrees. Almassizadeh, Abstract, teaches a database of tutor profiles; Figure 5, discloses a tutor profile on a user interface with demographic information about the tutor including education or academic information; Figure 28, teaches topics of interest (English, Math, Science); Figure 62, discloses an introductory video; para 0110, discloses language modes including English, Chinese, Spanish, and Arabic.	Further, with respect to the tutor profile, Examiner notes a profile contains information about a user, the type or more specific information described in the profile does not change the system or steps being performed. Rather, it merely describes the environment of use and as such is non-functional descriptive material, which does not distinguish the invention from the prior art in terms of patentability. See MPEP 2111.05.
Applicant further remarks:
Argument 2: “The cited prior art does not teach or suggest "...randomly assigning a question to the tutor in real time, wherein the question is received from a student belonging to a second cohort of students, and wherein the question is related to the subject of interest and the topic of interest of the tutor... " and "...receiving an answer to the question from the tutor, wherein the answer is received in at least a textual form, an audio form, and an audio- visual form..." 	The Non-Final Office Action (NFOA) on page 9 alleges that the Applicant's claimed features of "...randomly assigning... and "...receiving an answer to the question from the tutor " are obvious in view of Woodson's teachings in Col. 3 lines 1-9, Col. 9 lines 14-15, Col. 10 lines 8-12, and Col. 10 lines 45-50. The Applicant has carefully read the cited paragraphs and the complete disclosure of Woodson and submits that the cited references nowhere teach about the Applicant's claimed feature…	On the other hand, the Applicant's method involves the claimed feature of "...randomly assigning a question to the tutor in real time... " and "receiving an answer to the question front the tutor... " which further involves a student belonging to a second cohort of students. It may be understood that the tutor is initially tutoring only a first cohort of students and the question assigned to the tutor is from the second cohort of students to which the tutor is not teaching. Further., the question assigned to the tutor is related to the subject of interest and the topic of interest of the tutor. 	The NFOA equates Woodson's method of evaluation of the instructor ',s feedback about a student by the monitoring instructor with the Applicant's method for randomly assigning a question to the tutor from a student of the second cohort and receiving an answer to the question from the tutor. Further. Woodson's method generically mentions about monitoring performance data of the instructor re/erring to raw presentation data, whereas the Applicant's method clearly defines the question being assigned to the tutor is related to the subject of interest and the topic of interest of the tutor in the claimed feature.”
Examiner respectfully disagrees.	With respect to Applicants remarks that Woodson does not teach "...randomly assigning... and "...receiving an answer to the question from the tutor ", Examiner respectfully disagrees. For clarity, the limitation in claim 1 recites “randomly assigning, by the processor, a question to the tutor in real time wherein the question is received from a student belonging to a second cohort of students, and wherein the question is related to the subject of interest and the topic of interest of the tutor; receiving, by the processor, an answer to the question from the tutor, wherein the answer is received in at least a textual form, an audio form, and an audio-visual form”.	The Woodson reference is directed to a method and system for evaluating the performance of an instructor (tutor) of an electronic course. The performance evaluation is based on monitoring quantitative performance data on the instructor and students. Woodson, Col 9, lines 14-15, teaches question submitted by the student; Col 3, lines 1-9, teaches the effectiveness of the teaching of the instructor by samples of communications, or excerpts of communications between an instructor and one or more students in a particular electronic course. The performance data refers to raw data, e.g., textual, multimedia, audio or visual data concerning the course.	Further, with respect to Applicant’s remarks “It may be understood that the tutor is initially tutoring only a first cohort of students and the question assigned to the tutor is from the second cohort of students to which the tutor is not teaching.”, Examiner notes a “cohort of students to which the tutor is not teaching” is not claimed.
Applicant further remarks:
Argument 3: “The cited prior art does not teach or suggest "analyzing, the answer based on a machine learning model, wherein the answer is analyzed based on a plurality of parameters... 	The Applicant has carefully read the cited paragraphs and the complete disclosure of Woodson and submits that the cited references nowhere teach about the Applicant's invention…	On the other hand. the Applicant's method involves the claimed feature of "...wherein the answer is analyzed based on a plurality of parameters...assigned to a number of/questions answered ratio ..." involves the plurality of parameters comprising an accuracy of the answer, a type of the answer, a time taken by the tutor to answer, a number of questions assigned to a number of questions answered ratio, and a language used in the answer by the tutor. It is pertinent to note that the machine learning model is based on the plurality of parameters clearly defined by the Applicant…	Further, Woodson's method generically mentions quantitative section 84 involving quantitative evaluative factors such as course attendance factor (e.g., Course completion rate) and instructor response time, whereas the Applicant's method clearly defines plurality of parameters involving an accuracy of the answer, a type of the answer, a number of questions assigned to a number of questions answered ratio, and a language used in the answer by the tutor in the claimed feature which are not taught by Woodson. 	The Non-final office action on page 12, alleges that Miller in paragraph 0113 and paragraph 0131 teaches about the Applicant's claimed feature of "...analyzing the answer based on a machine learning model... ". The Applicant has carefully read the cited paragraphs and the complete disclosure of Miller and submits that the cited references nowhere teach about the Applicant's invention.	The NFOA equates Miller's method of evaluating questions and answer sets, lectures, and texts to class and rank the source of proficiency in a cohort of individuals possessing and not possessing proficiency with the Applicant's method for analyzing the answer based on the machine learning model. Further, Miller's method evaluates and updates the teaching material using machine learning classifiers that classify academic testing questions and answer sets to determine which question/formats correlate highly with independent evidence of retained knowledge based on prior historical data, whereas the Applicant's method clearly defines plurality of parameters on which the machine learning model is based to analyze the answer provided by the tutor basis the plurality of parameters in the claimed feature. The evaluation done manually by the monitoring instructor is being equated to the analyzing of the answer in the Applicant's claimed feature by the machine learning model.”
Examiner respectfully disagrees.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	Further, with respect to Applicants remarks (remarks page 21) on the Miller reference “The evaluation done manually by the monitoring instructor is being equated to the analyzing of the answer in the Applicant's claimed feature by the machine learning model”, Examiner notes it is unclear why Applicant is stating Miller is “done manually”. 	Examiner notes Miller is relied on to teach the limitation “analyzing, by the processor, the answer based on a machine learning model … using deep learning algorithms”. Miller, para 0113, teaches the evaluation module is configured to evaluate questions and answer sets. For example, a machine learning algorithm is implemented by one or more submodules to extract data from the data set or to classify the data of the dataset into one or more categories. In a particular implementation the machine learning classifier is implemented by one or more of a neural network, support vector machine, deep learning algorithm, linear or nonlinear regression algorithm, natural language processing system, Bayesian classifiers, Markov chain algorithms, deep learning algorithms or the like; para 0131, teaches an evaluation server for predictive models for optimization of educational approaches; educators (tutors) are provided in near real-time of evidence based teaching materials in response to evaluation of materials and outcomes… by applying natural language processing to questions. 	With respect to the parameters, Woodson is relied on for this. See at least Woodson, Col 4, lines 40-59, teaches different parameters to analyze communications between student and instructor. Further, Woodson, Figure 3, element 84, teaches instructor response time; Col 8, lines 45-55, teaches quantitative measurements.	Further, with respect to languages used, Almassizadeh is relied on for this. See Almassizadeh, para 0110, discloses language modes including English, Chinese, Spanish, Arabic and more.
Examiner notes many of applicants arguments are unclear. Throughout, applicant points to parts of the references which are not germane to the point. Applicant also points to references which are not used to teach the specific limitation. Applicant must discuss the references applied against the specific claim limitations, explaining how the claims avoid the references or distinguish from them.
Applicant further remarks:
Argument 4: “The cited prior art does not teach or suggest "...evaluating, the tutor based on the plurality of parameters and the feedback received using deep learning algorithms, wherein the tutor is evaluated by comparing the feedback with an average feedback received by an expert tutor, and comparing the time taken by the tutor to answer with an average time taken by the expert tutor to answer the question, and wherein the expert tutor is assigned to the second cohort of students". 	The Non-Final Office Action (NFOA) alleges that the Applicant's claimed feature of ...evaluating the tutor based on the plurality of parameters and the feedback received..." is obvious in view of Woodson's teachings in abstract, Claim 27, Col 3 lines 40-52, Col 6 lines 66-67, and Col 7 lines 1-3. The Applicant has carefully read the cited paragraphs and the complete disclosure of Woodson and submits that the cited references nowhere teach about the Applicant's invention. 	Woodson in abstract mentions about a system and a method of evaluating the performance of an instructor for establishing a performance-based component of pay for the instructor to provide the instructor with a financial incentive for meeting a performance goal. Woodson in claim 27, teaches a system of evaluating performance of an instructor. Woodson in Col 3 lines 40-52 teaches about the quantitative performance module that processes raw statistical data to achieve a quantitative evaluation factor. The quantitative evaluation factor is referred to as a numerical performance rating if an instructor for a particular course. Woodson in Col 6 lines 66-67 and Col 7 lines 1-3 teaches about a central evaluator to advise the monitoring instructor or provide feedback based on the central evaluator's assessment of the aggregate quantitative statistics of the monitored instructors. 	On the other hand. the Applicant's method involves the claimed feature of "...evaluating, the tutor based on the plurality of parameters and the feedback received using deep learning algorithms..." which further involves comparing the feedback received for the tutor with an average feedback received by an expert tutor, comparing the time taken by the tutor to answer with an average time taken by the expert tutor to answer the question, and wherein the expert tutor is assigned to the second cohort of students. It is pertinent to note that the evaluation is performed using deep learning algorithms. 	The NFOA equates Woodson's method of evaluating performance v/an instructor using a communications monitor, a monitoring instructor evaluating the instructors, and a central evaluator advising the monitoring instructors with the Applicant's method for evaluating the tutor based on the plurality of parameters, and the feedback received for the tutor using deep learning algorithms. Further., Woodson's method mentions about comparing the quantitative evaluative/actor to a target performance rating to determine at least partial compliance of instructors performance with an overall teaching performance goal. whereas the Applicant's method involves comparing the time taken by the tutor to answer with an average time taken by the expert tutor to answer the question, wherein the expert tutor is assigned to the second cohort of students in the claimed feature. The evaluation done manually by the monitoring instructor, the central evaluator is being equated to the evaluation of the tutor using deep learning algorithms. 	Further, Almassizadeh. Miller and Rock are completely silent about the Applicant's claimed feature of "...evaluating, the tutor based on the plurality of parameters and the feedback received using deep learning algorithms...".
Examiner respectfully disagrees.	As an initial matter, with respect to Applicants remarks (remarks page 21), “Woodson in abstract mentions about a system and a method of evaluating the performance of an instructor for establishing a performance-based component of pay”, Examiner notes, this is not germane to the point. 	Further, with respect to Applicants remarks that the Woodson reference does not teach “evaluating, the tutor based on the plurality of parameters and the feedback received using deep learning algorithms”, Examiner notes the Woodson reference is not used alone. Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	The limitation recited in claim 1, “evaluating, by the processor, the tutor based on the plurality of parameters and the feedback received using deep learning algorithms”, is taught by a combination of the Woodson and Miller reference. 	The Woodson reference teaches “evaluating, by the processor, the tutor based on the plurality of parameters and the feedback received”. See at least Woodson, Abstract, teaches evaluating the performance of an instructor; Claim 27, teaches evaluating performance of instructor including quantitative performance data and averaging quantitative performance data; Col 3, lines 40-52, teaches evaluative factors for performance rating of instructor including instructor response time; comparing the quantitative evaluative factor to a target performance rating; Col 6, lines 66-67 and Col 7, lines 1-3, teaches feedback based on evaluator’s aggregated quantitative statistics.	The Miller reference is relied on to teach “using deep learning algorithms”. Miller is directed to systems and methods for optimizing educational outcomes using artificial intelligence. See at least, Miller, para 0113, teaches the evaluation module is configured to evaluate questions and answer sets. For example, a machine learning algorithm is implemented by one or more submodules to extract data from the data set or to classify the data of the dataset into one or more categories. In a particular implementation the machine learning is implemented by one or more of a neural network, support vector machine, deep learning algorithm, linear or nonlinear regression algorithm, natural language processing system, Bayesian classifiers, Markov chain algorithms, deep learning algorithms or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Woodson with the reference Miller, as both references are directed to educational platforms. Therefore, Applicants remarks are found unpersuasive.
Applicant further remarks:
Argument 5: “The cited prior art does not teach or suggest ...promoting the tutor on the plat form for a group coaching of the students based on the evaluation and the feedback received from the student belonging to the second cohort of the students, wherein the group coaching comprises the first cohort of students and the second cohort of students". 	The Non-Final Office Action (NFOA) on page I l alleges that the Applicant's claimed feature of "...promoting the tutor on the platform for a group coaching based on the evaluation and the feedback received. from the student..." is obvious in view of Woodson's teachings in Col 13 lines 1 1-13, Col 7 lines 28-33, and Figure 2 element S26. The Applicant has carefully read the cited paragraphs and the complete disclosure of Woodson and submits that the cited references nowhere teach about the Applicant's invention. 	Woodson in Col 13 lines 1 1-13 talks about a method and system for promoting an educational environment in which an instructor is held accountable for his or her performance. 	Woodson in Col 7 lines 28-33, teaches about keeping the performance-based component may be positive for superior or above average performance of the instructor, and that the pay is structured to promote the status of the instructor as an independent contractor of the online educational institution or as an employer in accordance with applicable laws. Woodson in Figure 2 shows a flowchart of method for evaluating the performance of an instructor of an electronic course. Further, element S26 particularly teaches reviewing the performance evaluation in light of the compensation framework to determine whether the instructor should receive a financial adjustment (e.g., a bonus for superior teaching performance or a penalty for inferior teaching performance.). 	On the other hand, the Applicant's method involves the claimed feature of "...promoting the tutor on the platform for a group coaching of the students based on the evaluation and the feedback... " wherein the feedback is received from the student belonging to the second cohort of students. Further, the group coaching comprises the first cohort of students to which the tutor is already teaching, and the second cohort of students to which the tutor will start teaching upon promotion. Promoting the tutor implies that the tutor will continue teaching the first cohort of students along with the second cohort of students as a result of the feedback received from the second cohort of students and the evaluation of the tutor. 	The NFOA equates Woodson's method of promoting an instructor in educational environment/for performance-based component with the Applicant's method for promoting the tutor for the group coaching of the first cohort and the second cohort of students. Further, Woodson's method teaches that the payment component is positive/ or superior or above average performance of the instructor, whereas the Applicant's method involves promoting the tutor for group coaching 0f/the second cohort of students and the first cohort of students in the claimed feature. Applicant's method promotes the tutor for group coaching, whereas Woodson promotes the instructor for the positive payment component.”

Examiner respectfully disagrees.	As an initial matter, with respect to Applicants remarks (remarks page 23), “Promoting the tutor implies that the tutor will continue teaching the first cohort of students along with the second cohort of students as a result of the feedback received from the second cohort of students and the evaluation of the tutor”, Examiner notes while Applicant argues what it implies, this is not what is recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the limitation “promoting the tutor on the platform for a group coaching based on the evaluation and the feedback received. from the student”, See at least Woodson, Abstract, teaches evaluating the performance of an instructor; Woodson, Col 13, lines 11-13, teaches the method and system of the invention is well suited for promoting an educational environment in which an instructor is held accountable for his or her performance; Woodson, Col 7, lines 26-33, may promote the status of the instructor; Col 6, lines 66-67 and Col 7, lines 1-10, teaches feedback based on evaluator’s aggregated quantitative statistics; may reassign instructors as necessary to foster a productive educational environment. 
Applicant further remarks:
Argument 6: Dependent Claim 2	“The cited references do not teach or suggest, "generating a performance report of the tutor over a period of time on the platform, wherein the performance report is generated using the deep learning algorithms ". 	The Non-final Office action on page 13 alleges that Woodson and Miller teach the Applicant's claimed feature of "...generating a performance report...wherein the performance report is generated using the deep learning algorithms... 	Further, on page 14 the non-final office action acknowledges that Woodson does not explicitly teach "using the deep learning algorithm" and that the claimed feature is taught by Miller in paragraph 0113. Applicant has read the cited paragraph and respectfully disagrees with the contention of the non-final office action. 	Miller in paragraph 0113 teaches about evaluating knowledge. in form of questions and answer sets, lectures, and texts to classify and rank the source of proficiency in a cohort of individuals possessing and not possessing proficiency. Miller in paragraph 0113 teaches about machine learning classifiers that classify academic testing questions and answer sets to determine which question formats correlate highly with independent evidence of retained knowledge based on prior historical data. At best, Miller teaches in one implementation the machine learning classifiers may be implemented by one or more deep learning algorithms. 	The Applicant on other hand, generates a performance report of the tutor using the deep learning algorithm. The Non-final Office action equates Miller's method involving the machine learning classifiers for determining which question formats correlate highly with independent evidence of retained knowledge based on prior historical data to the Applicant's claimed feature of “generating the performance report of the tutor using the deep learning algorithms”.
Examiner respectfully disagrees.	With respect to Applicants remarks (remarks pages 24-25) “The Non-final Office action equates Miller's method … to the Applicant's claimed feature of “generating the performance report of the tutor using the deep learning algorithms”. Examiner again notes, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	The Miller reference is relied on to teach “using deep learning algorithms”. Miller is directed to systems and methods for optimizing educational outcomes using artificial intelligence. See at least, Miller, para 0113, teaches the evaluation module is configured to evaluate questions and answer sets. For example, a machine learning algorithm is implemented by one or more submodules to extract data from the data set or to classify the data of the dataset into one or more categories. In a particular implementation the machine learning is implemented by one or more of a neural network, support vector machine, deep learning algorithm, linear or nonlinear regression algorithm, natural language processing system, Bayesian classifiers, Markov chain algorithms, deep learning algorithms or the like.	The Woodson reference is relied on to teach “generating a performance report of the tutor”. See Woodson at least, Col 8, lines 56-67, teaches it is known to gather performance data and form or create an evaluation report of the instructor.
Applicant further remarks:
Argument 7: Dependent Claim 2	“The cited references do not teach or suggest, "changing a cohort of the tutor, wherein the cohort comprises a plurality of student enrolled on the platform, and wherein the change is dependent on the feedback and a performance of the students in the cohort." 	The NFOA on page 14 alleges that the Applicant's claimed feature of "changing a cohort of the tutor" is taught by Woodson in Figure 3 element 84, column 7 lines 1-7, and by Miller in para 0066. The Applicant has carefully read the cited paragraphs and submits that Woodson and Miller do not teach the Applicant's claimed feature. 	Woodson in Figure 3 element 84 teaches quantitative evaluative factors, course attendance factor example course completion rate, instructor response time. Further Woodson in column 7 lines 1-7 teaches about a central evaluator's feedback on a monitoring instructor, supports disciplinary action or reassignment of a different monitoring instructor to one or more monitoring instructor to foster a sound and productive online educational environment. 	On the other hand. the Applicant's claimed feature involves "changing the cohort of the tutor depending on the feedback " wherein the feedback is provided by the student of the second cohort of students. Further the change is also dependent on the performance of the students in the cohort to which the tutor is teaching. 	The Non-final office action equates the Woodson's method involving reassignment of a monitoring instructor to one or more monitored instructors by the central evaluator using the central terminal, with the Applicant's method involving changing the cohort of the tutor based on the feedback and the performance of the students in the cohort. 	Further, Miller in para 0066 teaches about identifying difference between one or more members of a first cohort and the average or general characteristics of a second cohort, and generating a customized tailored educational profile. The customized tailored educational profile has a high likelihood of causing the member of the first cohort to move to the second cohort. In short, Miller teaches about classifying the probability that the learner fits into one or more educational cohorts. 	On the other hand, the Applicant's claimed feature involves changing the cohort of the tutor, and the change is dependent on the feedback of the student in second cohort of students, and the performance of the students in the cohort. The cohort involves a plurality of student enrolled on the platform. 	The NFOA equates, the Miller's method involving the customized/tailored educational profile causing the member (student) of the first cohort to move to the second cohort depending on the differences/general characteristics of the students, with the Applicant's method involving the changing of the cohort of the tutor, dependent on the feedback and the performance of the student.”
Examiner respectfully disagrees.	As an initial matter, Examiner notes many of Applicants arguments are unclear. Throughout, Applicant points to parts of the references which are not germane to the point. Applicant also points to references which are not used to teach the specific limitation. 	For example, it is unclear why Applicant makes the allegation “The NFOA equates, the Miller's method involving the customized/tailored educational profile causing the member (student) of the first cohort to move to the second cohort depending on the differences/general characteristics of the students, with the Applicant's method involving the changing of the cohort of the tutor, dependent on the feedback and the performance of the student”.	The limitation in Claim 2 “changing a cohort of the tutor, wherein the cohort comprises a plurality of student enrolled on the platform, and wherein the change is dependent on the feedback and a performance of the students in the cohort” is taught by the primary reference Woodson. See at least Woodson, Figure 3, element 84, teaches course completion rate (Examiner notes course completion is performance of students), Woodson, Col 7, lines 1-7, teaches based on feedback of assessment may support reassignment. Miller, further demonstrates that moving students of cohorts is known in the art (para 0066). Therefore, Applicants remarks are found unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Amado et al. US 2019/0244127 A1 – discussing teaching system for generating machine learning.
Aslan et al. US 2018/0308376 A1 – teaching adaptive learning environment driven by engagement level.
Gostelow et al. US 2021/0294821 A1 – discussing specialized matching a student to a tutor; discussing tutor profiles.
Niblock US 2009/0327053 A1 – discussing a method for measuring educational efficiency and effectiveness of a teacher and a group of students includes measuring amounts of effort expended and expense incurred during teaching activities.
Shehata et al. US 2020/0126438 A1 – discussing in Abstract and Figures 1 and 2, deep learning models for matching students and teachers
CN 112348408 A1 – discussing online teachers evaluation method.
CN 113569112A – discussing tutoring strategy providing method, system, device and medium based on question – using machine learning; coaching; matching; high/low ranking of tutors, etc.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629